 




Exhibit 10.1
BROADCOM CORPORATION
1998 STOCK INCENTIVE PLAN
AMENDED AND RESTATED EFFECTIVE FEBRUARY 24, 2006
ARTICLE ONE
GENERAL PROVISIONS


I. Purpose of the Plan

      This amended and restated 1998 Stock Incentive Plan is intended to promote
the interests of Broadcom Corporation, a California corporation, by providing
eligible persons in the Corporation’s service with the opportunity to acquire a
proprietary interest, or otherwise increase their proprietary interest, in the
Corporation as an incentive for them to remain in such service.
      Capitalized terms not otherwise defined herein shall have the meanings
assigned to such terms in the attached Appendix.
      All share numbers in this restatement reflect the three-for-two stock
split that was effected on February 21, 2006 through the payment of a dividend
of one additional share of Class A common stock for every two shares of Class A
common stock outstanding, and one additional share of Class B common stock for
every two shares of Class B common stock outstanding, as of the record date of
February 6, 2006.


II. Structure of the Plan

      A.     The Plan as hereby amended and restated is divided into three
equity incentive programs:


  •  the Discretionary Grant Program, under which eligible persons may, at the
discretion of the Plan Administrator, be granted options to purchase shares of
Common Stock or stock appreciation rights tied to the value of such Common
Stock,     •  the Stock Issuance Program, under which eligible persons may be
issued shares of Common Stock pursuant to restricted stock or restricted stock
unit awards or other stock-based awards, made by and at the discretion of the
Plan Administrator, that vest upon the completion of a designated service period
and/or the attainment of pre-established performance milestones, or under which
shares of Common Stock may be issued through direct purchase or as a bonus for
services rendered the Corporation (or any Parent or Subsidiary), and     •  the
Director Automatic Grant Program, under which Eligible Directors shall
automatically receive option grants and restricted stock units at designated
intervals over their period of Board service.

      B. The provisions of Articles One and Five shall apply to all equity
programs under the Plan and shall govern the interests of all persons under the
Plan.


III. Administration of the Plan

      A. The Primary Committee shall have sole and exclusive authority to
administer the Discretionary Grant and Stock Issuance Programs with respect to
Section 16 Insiders. Administration of the Discretionary Grant and Stock
Issuance Programs with respect to all other persons eligible to participate in
those programs may, at the Board’s discretion, be vested in the Primary
Committee or a Secondary Committee, or the Board may retain the power to
administer those programs with respect to all such persons. However, any
discretionary Awards to members of the Primary Committee must be authorized and
approved by a disinterested majority of the Board.
      B. Members of the Primary Committee or any Secondary Committee shall serve
for such period as the Board may determine and may be removed by the Board at
any time. The Board may also at any time terminate the functions of any
Secondary Committee and reassume all powers and authority previously delegated
to such committee.
      C. Each Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Discretionary Grant and Stock
Issuance Programs and to make such determinations

1



--------------------------------------------------------------------------------



 



under, and issue such interpretations of, the provisions of those programs and
any outstanding Awards thereunder as it may deem necessary or advisable.
Decisions of the Plan Administrator within the scope of its administrative
functions under the Plan shall be final and binding on all parties who have an
interest in the Discretionary Grant and Stock Issuance Programs under its
jurisdiction or any Award thereunder.
      D. Service on the Primary Committee or the Secondary Committee shall
constitute service as a Board member, and members of each such committee shall
accordingly be entitled to full indemnification and reimbursement as Board
members for their service on such committee. No member of the Primary Committee
or the Secondary Committee shall be liable for any act or omission made in good
faith with respect to the Plan or any Award under the Plan.
      E. Administration of the Director Automatic Grant Program shall be
self-executing in accordance with the terms of that program, and no Plan
Administrator shall exercise any discretionary functions with respect to any
Award under that program.


IV. Eligibility

      A. The persons eligible to participate in the Discretionary Grant and
Stock Issuance Programs are as follows:


        (i) Employees,           (ii) non-employee members of the Board or the
board of directors of any Parent or Subsidiary, and           (iii) consultants
and other independent advisors who provide services to the Corporation (or any
Parent or Subsidiary).

      B. Each Plan Administrator shall, within the scope of its administrative
jurisdiction under the Plan, have full authority to determine (i) with respect
to Awards made under the Discretionary Grant Program, which eligible persons are
to receive such Awards, the time or times when those Awards are to be made, the
number of shares to be covered by each such Award, the status of any awarded
option as either an Incentive Option or a Non-Statutory Option, the exercise
price per share in effect for each Award (subject to the limitations set forth
in Article Two), the time or times when each Award is to vest and become
exercisable and the maximum term for which the Award is to remain outstanding,
and (ii) with respect to Awards under the Stock Issuance Program, which eligible
persons are to receive such Awards, the time or times when the Awards are to be
made, the number of shares subject to each such Award, the vesting schedule (if
any) applicable to the shares subject to such Award, and the cash consideration
(if any) payable for such shares.
      C. The Plan Administrator shall have the absolute discretion to grant
options or stock appreciation rights in accordance with the Discretionary Grant
Program and to effect stock issuances or other stock-based awards in accordance
with the Stock Issuance Program.
      D. Eligible Directors for purposes of the Director Automatic Grant Program
shall be limited to members of the Board who are not, at the time of such
determination, employees of the Corporation (or any Parent or Subsidiary).
However, a Board member who has previously been in the employ of the Corporation
(or any Parent or Subsidiary) shall not be eligible to receive an Award under
the Director Automatic Grant Program at the time he or she first becomes a
non-employee Board member, but shall be eligible to receive periodic Awards
under the Director Automatic Grant Program while he or she continues to serve as
an Eligible Director.


V. Stock Subject to the Plan

      A. The stock issuable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the
Corporation on the open market. Subject to the automatic share increase
provisions of Section V.B. of this Article One and any additional shares
authorized by the vote of the Board and approved by the shareholders, as of
February 24, 2006 the number of shares of Common Stock reserved for issuance
over the term of the Plan shall not exceed 394,180,488 shares(1). To the extent
any unvested shares of Common Stock outstanding under

 


1 The Common Stock issuable under the Plan shall be Class A Common Stock, except
to the extent such stock is to be issued upon the exercise of outstanding
options incorporated from the Predecessor Plans. For those options, the issuable
stock shall be Class B Common Stock. As of February 24, 2006, 47,689,368 shares
of Class B Common Stock have been reserved for issuance over the remaining term
of the Plan.

2



--------------------------------------------------------------------------------



 



the Predecessor Plans as of the Plan Effective Date are subsequently repurchased
by the Corporation, at the option exercise price paid per share, in connection
with the holder’s termination of Service prior to vesting in those shares, the
repurchased shares shall be added to the reserve of Common Stock available for
issuance under the Plan, but in no event shall such addition exceed
27,000,000 shares.
      B. The number of shares of Common Stock available for issuance under the
Plan shall automatically increase on the first trading day of January each
calendar year during the term of the Plan (beginning with calendar year 2000) by
an amount equal to four and one-half percent (4.5%) of the total number of
shares of Class A and Class B Common Stock outstanding on the last trading day
in December of the immediately preceding calendar year, but in no event shall
any such annual increase exceed 37,500,000 shares.
      C. No one person participating in the Plan may be granted Awards for more
than 9,000,000 shares of Common Stock in the aggregate per calendar year.
      D. Shares of Common Stock subject to outstanding Awards under the Plan
(including options incorporated into this Plan from the Predecessor Plans) shall
be available for subsequent issuance under the Plan to the extent (i) those
Awards expire or terminate for any reason prior to the issuance of the shares of
Common Stock subject to those Awards or (ii) the Awards are cancelled in
accordance with the cancellation-regrant provisions of Article Two. Unvested
shares issued under the Plan and subsequently cancelled or repurchased by the
Corporation at the original exercise or issue price paid per share pursuant to
the Corporation’s repurchase rights under the Plan shall be added back to the
number of shares of Common Stock reserved for issuance under the Plan and shall
accordingly be available for subsequent reissuance under the Plan. All shares
that become available for reissuance under the Plan, including the shares of
Class B Common Stock subject to the outstanding options incorporated into this
Plan from the Predecessor Plans that expire or terminate unexercised and any
unvested shares of Class B Common Stock repurchased by the Corporation pursuant
to its repurchase rights, shall be issuable solely as Class A Common Stock. In
addition, should the exercise price of an option under the Plan be paid with
shares of Common Stock, the authorized reserve of Common Stock under the Plan
shall be reduced only by the net number of shares issued under the exercised
stock option. Should shares of Common Stock otherwise issuable under the Plan be
withheld by the Corporation in satisfaction of the withholding taxes incurred in
connection with the issuance, exercise or vesting of an Award under the Plan,
the number of shares of Common Stock available for issuance under the Plan shall
be reduced only by the net number of shares issued with respect to that Award.
      E. If any change is made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made by
the Plan Administrator to (i) the maximum number and/or class of securities
issuable under the Plan, (ii) the maximum number and/or class of securities for
which any one person may be granted Awards under the Plan per calendar year,
(iii) the number and/or class of securities for which stock option grants and
restricted stock unit awards are subsequently to be made under the Director
Automatic Grant Program to new and continuing Eligible Directors, (iv) the
number and/or class of securities and the exercise or base price per share (or
any other cash consideration payable per share) in effect under each outstanding
Award under the Discretionary Grant Program and the Director Automatic Grant
Program, (v) the number and/or class of securities and exercise price per share
in effect under each outstanding option incorporated into this Plan from the
Predecessor Plans, (vi) the number and/or class of securities subject to each
outstanding Award under the Stock Issuance Program and the cash consideration
(if any) payable per share thereunder, (vii) the maximum number and/or class of
securities by which the share reserve may increase automatically each calendar
year pursuant to the provisions of Section V.B of this Article One and
(viii) the maximum number and/or class of securities that may be added to the
Plan through the repurchase of unvested shares issued under the Predecessor
Plans. Similar adjustments shall be made to the number of shares of Class B
Common Stock issuable under the Plan and the number of shares subject to
outstanding stock options for Class B shares and exercise price per share in
effect under those options in the event of any similar changes to the
outstanding shares of Class B Common Stock. To the extent such adjustments are
to be made to outstanding Awards, those adjustments shall be effected in a
manner that shall preclude the enlargement or dilution of rights and benefits
under those Awards. The adjustments determined by the Plan Administrator shall
be final, binding and conclusive.

3



--------------------------------------------------------------------------------



 



ARTICLE TWO
DISCRETIONARY GRANT PROGRAM


I. Option Terms

      Each option shall be evidenced by one or more documents in the form
approved by the Plan Administrator; provided, however, that each such document
shall comply with the terms specified below. Each document evidencing an
Incentive Option shall, in addition, be subject to the provisions of the Plan
applicable to such options.
      A. Exercise Price.
      1. The exercise price per share shall be fixed by the Plan Administrator
but shall not be less than eighty-five percent (85%) of the Fair Market Value
per share of Common Stock on the option grant date.
      2. The exercise price shall become immediately due upon exercise of the
option and shall be payable in one or more of the forms specified below:


        (i) cash or check made payable to the Corporation,           (ii) shares
of Common Stock valued at Fair Market Value on the Exercise Date and held for
the period (if any) necessary to avoid any additional charges to the
Corporation’s earnings for financial reporting purposes, or           (iii) to
the extent the option is exercised for vested shares, through a special sale and
remittance procedure pursuant to which the Optionee shall concurrently provide
irrevocable instructions to (a) a brokerage firm (designated by the
Corporation)(2) to effect the immediate sale of the purchased shares and remit
to the Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares plus all applicable federal, state and local income and employment taxes
required to be withheld by the Corporation by reason of such exercise and
(b) the Corporation to deliver the certificates for the purchased shares
directly to such brokerage firm to complete the sale.

      Except to the extent such sale and remittance procedure is utilized,
payment of the exercise price for the purchased shares must be made on the
Exercise Date.
      B. Exercise and Term of Options. Each option shall be exercisable at such
time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of ten (10) years
measured from the option grant date.
      C. Effect of Termination of Service.
      1. The following provisions shall govern the exercise of any options held
by the Optionee at the time of cessation of Service or death:


        (i) Any option outstanding at the time of the Optionee’s cessation of
Service for any reason shall remain exercisable for such period of time
thereafter as shall be determined by the Plan Administrator and set forth in the
documents evidencing the option or as otherwise specifically authorized by the
Plan Administrator in its sole discretion pursuant to an express written
agreement with Optionee, but no such option shall be exercisable after the
expiration of the option term.           (ii) Any option held by the Optionee at
the time of death and exercisable in whole or in part at that time may be
subsequently exercised by the personal representative of the Optionee’s estate
or by the person or persons to whom the option is transferred pursuant to the
Optionee’s will or the laws of inheritance or by the Optionee’s designated
beneficiary or beneficiaries of that option.           (iii) Should the
Optionee’s Service be terminated for Misconduct or should the Optionee otherwise
engage in Misconduct while holding one or more outstanding options under this
Article Two, all those options shall terminate immediately and cease to be
outstanding.


 


2 With respect to Section 16 Insiders, the brokerage firm need only be
reasonably satisfactory to the Corporation for purposes of administering such
procedure.

4



--------------------------------------------------------------------------------



 





        (iv) During the applicable post-Service exercise period, the option may
not be exercised in the aggregate for more than the number of vested shares for
which that option is at the time exercisable. No additional shares shall vest
under the option following the Optionee’s cessation of Service, except to the
extent (if any) specifically authorized by the Plan Administrator in its sole
discretion pursuant to an express written agreement with Optionee. Upon the
expiration of the applicable exercise period or (if earlier) upon the expiration
of the option term, the option shall terminate and cease to be outstanding for
any shares for which the option has not been exercised.

      2. The Plan Administrator shall have complete discretion, exercisable
either at the time an option is granted or at any time while the option remains
outstanding, to:


        (i) extend the period of time for which the option is to remain
exercisable following the Optionee’s cessation of Service from the limited
exercise period otherwise in effect for that option to such greater period of
time as the Plan Administrator shall deem appropriate, but in no event beyond
the expiration of the option term, and/or           (ii) permit the option to be
exercised, during the applicable post-Service exercise period, not only with
respect to the number of vested shares of Common Stock for which such option is
exercisable at the time of the Optionee’s cessation of Service but also with
respect to one or more additional installments in which the Optionee would have
vested had the Optionee continued in Service.

      D. Shareholder Rights. The holder of an option shall have no shareholder
rights with respect to the shares subject to the option until such person shall
have exercised the option, paid the exercise price and become a holder of record
of the purchased shares.
      E. Repurchase Rights. The Plan Administrator shall have the discretion to
grant options that are exercisable for unvested shares of Common Stock. Should
the Optionee cease Service while holding such unvested shares, the Corporation
shall have the right to repurchase, at the exercise price paid per share, any or
all of those unvested shares. The terms upon which such repurchase right shall
be exercisable (including the period and procedure for exercise and the
appropriate vesting schedule for the purchased shares) shall be established by
the Plan Administrator and set forth in the document evidencing such repurchase
right.
      F. Transferability of Options. The transferability of options granted
under the Plan shall be governed by the following provisions:


        (i) Incentive Options. During the lifetime of the Optionee, Incentive
Options shall be exercisable only by the Optionee and shall not be assignable or
transferable other than by will or the laws of inheritance following the
Optionee’s death.           (ii) Non-Statutory Options. Non-Statutory Options
shall be subject to the same limitation on transfer as Incentive Options, except
that the Plan Administrator may structure one or more Non-Statutory Options so
that the option may be assigned in whole or in part during the Optionee’s
lifetime to one or more Family Members of the Optionee or to a trust established
exclusively for the Optionee and/or one or more such Family Members, to the
extent such assignment is in connection with the Optionee’s estate plan or
pursuant to a domestic relations order. The assigned portion may only be
exercised by the person or persons who acquire a proprietary interest in the
option pursuant to the assignment. The terms applicable to the assigned portion
shall be the same as those in effect for the option immediately prior to such
assignment and shall be set forth in such documents issued to the assignee as
the Plan Administrator may deem appropriate.           (iii) Beneficiary
Designations. Notwithstanding the foregoing, the Optionee may designate one or
more persons as the beneficiary or beneficiaries of his or her outstanding
options under this Article Two (whether Incentive Options or Non-Statutory
Options), and those options shall, in accordance with such designation,
automatically be transferred to such beneficiary or beneficiaries upon the
Optionee’s death while holding those options. Such beneficiary or beneficiaries
shall take the transferred options subject to all the terms and conditions of
the applicable agreement evidencing each such transferred option, including
(without limitation) the limited time period during which the option may be
exercised following the Optionee’s death.



II. Incentive Options

      The terms specified below, together with any additions, deletions or
changes thereto imposed from time to time pursuant to the provisions of the Code
governing Incentive Options, shall be applicable to all Incentive Options.
Except

5



--------------------------------------------------------------------------------



 



as modified by the provisions of this Section II, all the provisions of
Articles One, Two and Five shall be applicable to Incentive Options. Options
that are specifically designated as Non-Statutory Options when issued under the
Plan shall not be subject to the terms of this Section II.
      A. Eligibility. Incentive Options may only be granted to Employees.
      B. Exercise Price. The exercise price per share shall not be less than one
hundred percent (100%) of the Fair Market Value per share of Common Stock on the
option grant date.
      C. Dollar Limitation. The aggregate Fair Market Value of the shares of
Common Stock (determined as of the respective date or dates of grant) for which
one or more options granted to any Employee under the Plan (or any other option
plan of the Corporation or any Parent or Subsidiary) may for the first time
become exercisable as Incentive Options during any one calendar year shall not
exceed the sum of One Hundred Thousand Dollars ($100,000). To the extent the
Employee holds two (2) or more such options which become exercisable for the
first time in the same calendar year, then for purposes of the foregoing
limitation on the exercisability of those options as Incentive Options, such
options shall be deemed to become first exercisable in that calendar year on the
basis of the chronological order in which they were granted, except to the
extent otherwise provided under applicable law or regulation.
      D. 10% Shareholder. If any Employee to whom an Incentive Option is granted
is a 10% Shareholder, then the exercise price per share shall not be less than
one hundred ten percent (110%) of the Fair Market Value per share of Common
Stock on the option grant date, and the option term shall not exceed five
(5) years measured from the option grant date.


III. Stock Appreciation Rights

      A. Authority. The Plan Administrator shall have full power and authority,
exercisable in its sole discretion, to grant stock appreciation rights in
accordance with this Section III to selected Optionees or other individuals
eligible to receive option grants under the Discretionary Grant Program.
      B. Types. Three types of stock appreciation rights shall be authorized for
issuance under this Section III: (i) tandem stock appreciation rights (“Tandem
Rights”), (ii) standalone stock appreciation rights (“Standalone Rights”) and
(iii) limited stock appreciation rights (“Limited Rights”).
      C. Tandem Rights. The following terms and conditions shall govern the
grant and exercise of Tandem Rights.


        1. One or more Optionees may be granted a Tandem Right, exercisable upon
such terms and conditions as the Plan Administrator may establish, to elect
between the exercise of the underlying stock option for shares of Common Stock
or the surrender of that option in exchange for a distribution from the
Corporation in an amount equal to the excess of (i) the Fair Market Value (on
the option surrender date) of the number of shares in which the Optionee is at
the time vested under the surrendered option (or surrendered portion thereof)
over (ii) the aggregate exercise price payable for such vested shares.          
2. No such option surrender shall be effective unless it is approved by the Plan
Administrator, either at the time of the actual option surrender or at any
earlier time. If the surrender is so approved, then the distribution to which
the Optionee shall accordingly become entitled under this Section III may be
made in shares of Common Stock valued at Fair Market Value on the option
surrender date, in cash, or partly in shares and partly in cash, as the Plan
Administrator shall in its sole discretion deem appropriate.           3. If the
surrender of an option is not approved by the Plan Administrator, then the
Optionee shall retain whatever rights the Optionee had under the surrendered
option (or surrendered portion thereof) on the option surrender date and may
exercise such rights at any time prior to the later of (i) five (5) business
days after the receipt of the rejection notice or (ii) the last day on which the
option is otherwise exercisable in accordance with the terms of the instrument
evidencing such option, but in no event may such rights be exercised more than
ten (10) years after the date of the option grant.

      D. Standalone Rights. The following terms and conditions shall govern the
grant and exercise of Standalone Rights under this Article Two:


        1. One or more individuals eligible to participate in the Discretionary
Grant Program may be granted a Standalone Right not tied to any underlying
option under this Discretionary Grant Program. The Standalone Right shall relate
to a specified number of shares of Common Stock and shall be exercisable upon
such terms and

6



--------------------------------------------------------------------------------



 



  conditions as the Plan Administrator may establish. In no event, however, may
the Standalone Right have a maximum term in excess of ten (10) years measured
from the grant date. Upon exercise of the Standalone Right, the holder shall be
entitled to receive a distribution from the Corporation in an amount equal to
the excess of (i) the aggregate Fair Market Value (on the exercise date) of the
shares of Common Stock underlying the exercised right over (ii) the aggregate
base price in effect for those shares.           2. The number of shares of
Common Stock underlying each Standalone Right and the base price in effect for
those shares shall be determined by the Plan Administrator in its sole
discretion at the time the Standalone Right is granted. In no event, however,
may the base price per share be less than the Fair Market Value per underlying
share of Common Stock on the grant date.           3. Standalone Rights shall be
subject to the same transferability restrictions applicable to Non-Statutory
Options and may not be transferred during the holder’s lifetime, except to one
or more Family Members of the holder or to a trust established exclusively for
the holder and/or such Family Members, to the extent such assignment is in
connection with the holder’s estate plan or pursuant to a domestic relations
order covering the Standalone Right as marital property. In addition, one or
more beneficiaries may be designated for an outstanding Standalone Right in
accordance with substantially the same terms and provisions as set forth in
Section I.F of this Article Two.           4. The distribution with respect to
an exercised Standalone Right may be made in shares of Common Stock valued at
Fair Market Value on the exercise date, in cash, or partly in shares and partly
in cash, as the Plan Administrator shall in its sole discretion deem
appropriate.           5. The holder of a Standalone Right shall have no
shareholder rights with respect to the shares subject to the Standalone Right
unless and until such person shall have exercised the Standalone Right and
become a holder of record of shares of Common Stock issued upon the exercise of
such Standalone Right.

      E. Limited Rights. The following terms and conditions shall govern the
grant and exercise of Limited Rights under this Article Two:


        1. One or more Section 16 Insiders may, in the Plan Administrator’s sole
discretion, be granted Limited Rights with respect to their outstanding options
under this Article Two.           2. Upon the occurrence of a Hostile Take-Over,
the Section 16 Insider shall have the unconditional right (exercisable for a
thirty (30)-day period following such Hostile Take-Over) to surrender each
option with such a Limited Right to the Corporation. The Section 16 Insider
shall in return be entitled to a cash distribution from the Corporation in an
amount equal to the excess of (i) the Take-Over Price of the number of shares in
which the Optionee is at the time vested under the surrendered option (or
surrendered portion thereof) over (ii) the aggregate exercise price payable for
those vested shares. Such cash distribution shall be made within five (5) days
following the option surrender date.           3. The Plan Administrator shall
pre-approve, at the time such Limited Right is granted, the subsequent exercise
of that right in accordance with the terms of the grant and the provisions of
this Section III. No additional approval of the Plan Administrator or the Board
shall be required at the time of the actual option surrender and cash
distribution. Any unsurrendered portion of the option shall continue to remain
outstanding and become exercisable in accordance with the terms of the
instrument evidencing such grant.

      F. Post-Service Exercise. The provisions governing the exercise of Tandem,
Standalone and Limited Stock Appreciation Rights following the cessation of the
recipient’s Service or the recipient’s death shall be substantially the same as
those set forth in Section I.C of this Article Two for the options granted under
the Discretionary Grant Program.
      G. Net Counting. Upon the exercise of any Tandem, Standalone or Limited
Right under this Section III, the share reserve under Section V of Article One
shall only be reduced by the net number of shares actually issued by the
Corporation upon such exercise, and not by the gross number of shares as to
which such Tandem, Standalone or Limited Right is exercised.

7



--------------------------------------------------------------------------------



 





IV. Change in Control/ Hostile Take-Over

      A. No Award outstanding under the Discretionary Grant Program at the time
of a Change in Control shall vest and become exercisable on an accelerated basis
if and to the extent that: (i) such Award is, in connection with the Change in
Control, assumed by the successor corporation (or parent thereof) or otherwise
continued in full force and effect pursuant to the terms of the Change in
Control transaction, (ii) such Award is replaced with a cash retention program
of the successor corporation that preserves the spread existing at the time of
the Change in Control on the shares of Common Stock as to which the Award is not
otherwise at that time vested and exercisable and provides for subsequent payout
of that spread in accordance with the same exercise/vesting schedule applicable
to those shares, or (iii) the acceleration of such Award is subject to other
limitations imposed by the Plan Administrator. However, if none of the foregoing
conditions are satisfied, each Award outstanding under the Discretionary Grant
Program at the time of the Change in Control but not otherwise vested and
exercisable as to all the shares at the time subject to that Award shall
automatically accelerate so that each such Award shall, immediately prior to the
effective date of the Change in Control, vest and become exercisable as to all
the shares of Common Stock at the time subject to that Award and may be
exercised as to any or all of those shares as fully vested shares of Common
Stock.
      B. All outstanding repurchase rights under the Discretionary Grant Program
shall also terminate automatically, and the shares of Common Stock subject to
those terminated rights shall immediately vest in full, in the event of any
Change in Control, except to the extent: (i) those repurchase rights are
assigned to the successor corporation (or parent thereof) or otherwise continue
in full force and effect pursuant to the terms of the Change in Control
transaction or (ii) such accelerated vesting is precluded by other limitations
imposed by the Plan Administrator.
      C. Immediately following the consummation of the Change in Control, all
outstanding Awards under the Discretionary Grant Program shall terminate and
cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise expressly continued in full force
and effect pursuant to the terms of the Change in Control transaction.
      D. Each option that is assumed in connection with a Change in Control or
otherwise continued in effect shall be appropriately adjusted, immediately after
such Change in Control, to apply to the number and class of securities that
would have been issuable to the Optionee in consummation of such Change in
Control had the option been exercised immediately prior to such Change in
Control. In the event outstanding Standalone Rights are to be assumed in
connection with a Change in Control transaction or otherwise continued in
effect, the shares of Common Stock underlying each such Standalone Right shall
be adjusted immediately after such Change in Control to apply to the number and
class of securities into which those shares of Common Stock would have been
converted in consummation of such Change in Control had those shares actually
been outstanding at that time. Appropriate adjustments to reflect such Change in
Control shall also be made to (i) the exercise price payable per share under
each outstanding option, provided the aggregate exercise price payable for such
securities shall remain the same, (ii) the base price per share in effect under
each outstanding Standalone Right, provided the aggregate base price shall
remain the same, (iii) the maximum number and/or class of securities available
for issuance over the remaining term of the Plan, (iv) the maximum number and/or
class of securities for which any one person may be granted Awards under the
Plan per calendar year, (v) the maximum number and/or class of securities by
which the share reserve is to increase automatically each calendar year pursuant
to the automatic share increase provisions of the Plan, (vi) the number and/or
class of securities for which stock option grants and restricted stock unit
awards are subsequently to be made under the Director Automatic Grant Program to
new and continuing Eligible Directors and (vii) the maximum number and class of
securities that may be added to the Plan through the repurchase of unvested
shares issued under the Predecessor Plans. To the extent the actual holders of
the Corporation’s outstanding Common Stock receive cash consideration for their
Common Stock in consummation of the Change in Control, the successor corporation
may, in connection with the assumption or continuation of the outstanding Awards
under the Discretionary Grant Program, substitute, for the securities underlying
those assumed Awards, one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in such Change in Control transaction.
      E. The Plan Administrator shall have the discretionary authority to
structure one or more outstanding Awards under the Discretionary Grant Program
so that those Awards shall, immediately prior to the effective date of a Change
in Control or a Hostile Take-Over, vest and become exercisable as to all the
shares at the time subject to those Awards and may be exercised as to any or all
of those shares as fully vested shares of Common Stock, whether or not those
Awards are to be assumed or otherwise continued in full force and effect
pursuant to the express terms of such transaction. In addition, the Plan
Administrator shall have the discretionary authority to structure one or more of
the

8



--------------------------------------------------------------------------------



 



Corporation’s repurchase rights under the Discretionary Grant Program so that
those rights shall immediately terminate at the time of such Change in Control
or consummation of such Hostile Take-Over and shall not be assignable to
successor corporation (or parent thereof), and the shares subject to those
terminated rights shall accordingly vest in full at the time of such Change in
Control or consummation of such Hostile Take-Over.
      F. The Plan Administrator shall have full power and authority to structure
one or more outstanding Awards under the Discretionary Grant Program so that
those Awards shall immediately vest and become exercisable as to all of the
shares at the time subject to those Awards in the event the Optionee’s Service
is subsequently terminated by reason of an Involuntary Termination within a
designated period (not to exceed eighteen (18) months) following the effective
date of any Change in Control or a Hostile Take-Over in which those Awards do
not otherwise vest on an accelerated basis. Any Awards so accelerated shall
remain exercisable as to fully vested shares until the expiration or sooner
termination of their term. In addition, the Plan Administrator may structure one
or more of the Corporation’s repurchase rights under the Discretionary Grant
Program so that those rights shall immediately terminate with respect to any
shares held by the Optionee at the time of his or her Involuntary Termination,
and the shares subject to those terminated repurchase rights shall accordingly
vest in full at that time.
      G. The portion of any Incentive Option accelerated in connection with a
Change in Control shall remain exercisable as an Incentive Option only to the
extent the applicable One Hundred Thousand Dollar ($100,000) limitation is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-Statutory Option under the
Federal tax laws.
      H. Awards outstanding under the Discretionary Grant Program shall in no
way affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.


V. Exchange/ Repricing Programs

      A. The Plan Administrator shall have the authority to effect, at any time
and from time to time, with the consent of the affected holders, the
cancellation of any or all outstanding options or stock appreciation rights
under the Discretionary Grant Program (including outstanding options transferred
from the Predecessor Plan) and to grant in exchange one or more of the
following: (i) new options or stock appreciation rights covering the same or a
different number of shares of Common Stock but with an exercise or base price
per share not less than the Fair Market Value per share of Common Stock on the
new grant date or (ii) cash or shares of Common Stock, whether vested or
unvested, equal in value to the value of the cancelled options or stock
appreciation rights.
      B. The Plan Administrator shall also have the authority, exercisable at
any time and from time to time, with the consent of the affected holders, to
reduce the exercise or base price of one or more outstanding stock options or
stock appreciation rights to a price not less than the then current Fair Market
Value per share of Common Stock or issue new stock options or stock appreciation
rights with a lower exercise or base price in immediate cancellation of
outstanding stock options or stock appreciation rights with a higher exercise or
base price.

9



--------------------------------------------------------------------------------



 



ARTICLE THREE
STOCK ISSUANCE PROGRAM


I. Stock Issuance Terms

      A. Issuances. Shares of Common Stock may be issued under the Stock
Issuance Program through direct and immediate issuances without any intervening
option grants. Each such stock issuance shall be evidenced by a Stock Issuance
Agreement that complies with the terms specified below. Shares of Common Stock
may also be issued under the Stock Issuance Program pursuant to share right
awards or restricted stock units, awarded by and at the discretion of the Plan
Administrator, that entitle the recipients to receive the shares underlying
those awards or units upon the attainment of designated performance goals and/or
the satisfaction of specified Service requirements or upon the expiration of a
designated time period following the vesting of those awards or units.
      B. Issue Price.
      1. The price per share at which shares of Common Stock may be issued under
the Stock Issuance Program shall be fixed by the Plan Administrator, but shall
not be less than one hundred percent (100%) of the Fair Market Value per share
of Common Stock on the issuance date.
      2. Shares of Common Stock may be issued under the Stock Issuance Program
for any of the following items of consideration that the Plan Administrator may
deem appropriate in each individual instance:


        (i) cash or check made payable to the Corporation;           (ii) past
services rendered to the Corporation (or any Parent or Subsidiary); or          
(iii) any other valid form of consideration permissible under the California
Corporations Code at the time such shares are issued.

      C. Vesting Provisions.
      1. Shares of Common Stock issued under the Stock Issuance Program may, in
the discretion of the Plan Administrator, be fully and immediately vested upon
issuance or may vest in one or more installments over the Participant’s period
of Service and/or upon attainment of specified performance objectives. The
elements of the vesting schedule applicable to any unvested shares of Common
Stock issued under the Stock Issuance Program shall be determined by the Plan
Administrator and incorporated into the Stock Issuance Agreement. Shares of
Common Stock may also be issued under the Stock Issuance Program pursuant to
share right awards or restricted stock units that entitle the recipients to
receive the shares underlying those awards and/or units upon the attainment of
designated performance goals or the satisfaction of specified Service
requirements or upon the expiration of a designated time period following the
vesting of those awards or units, including (without limitation) a deferred
distribution date following the termination of the Participant’s Service.
      2. The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more Awards under the
Stock Issuance Program so that the shares of Common Stock subject to those
Awards shall vest (or vest and become issuable) upon the achievement of certain
pre-established corporate performance goals based on one or more of the
following criteria: (i) return on total shareholder equity; (ii) net income per
share of Common Stock; (iii) net income or operating income; (iv) earnings
before interest, taxes, depreciation, amortization and stock-compensation costs,
or operating income before depreciation and amortization; (v) sales or revenue
targets; (vi) return on assets, capital or investment; (vii) cash flow;
(viii) market share; (ix) cost reduction goals; (x) budget comparisons;
(xi) implementation or completion of projects or processes strategic or critical
to the Corporation’s business operations; (xii) measures of customer
satisfaction; (xiii) any combination of, or a specified increase in, any of the
foregoing; and (xiv) the formation of joint ventures, research and development
collaborations, marketing or customer service collaborations, or the completion
of other corporate transactions intended to enhance the Corporation’s revenue or
profitability or expand its customer base; provided, however, that for purposes
of items (ii), (iii) and (vii) above, the Plan Administrator may, at the time
the Awards are made, specify certain adjustments to such items as reported in
accordance with generally accepted accounting principles in the U.S. (“GAAP”),
which will exclude from the calculation of those performance goals one or more
of the following: certain charges related to acquisitions, stock-based
compensation, employer payroll tax expense on certain stock option exercises,
settlement costs, restructuring costs, gains or losses on strategic investments,
non-

10



--------------------------------------------------------------------------------



 



operating gains or losses, certain other non-cash charges, valuation allowance
on deferred tax assets, and the related income tax effects, purchases of
property and equipment, and any extraordinary non-recurring items as described
in Accounting Principles Board Opinion No. 30, provided that such adjustments
are in conformity with those reported by the Corporation on a non-GAAP basis. In
addition, such performance goals may be based upon the attainment of specified
levels of the Corporation’s performance under one or more of the measures
described above relative to the performance of other entities and may also be
based on the performance of any of the Corporation’s business groups or
divisions thereof or any Parent or Subsidiary. Performance goals may include a
minimum threshold level of performance below which no award will be earned,
levels of performance at which specified portions of an award will be earned,
and a maximum level of performance at which an award will be fully earned. The
Plan Administrator may provide that, if the actual level of attainment for any
performance objective is between two specified levels, the amount of the award
attributable to that performance objective shall be interpolated on a
straight-line basis.
      3. Any new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) that the
Participant may have the right to receive with respect to the Participant’s
unvested shares of Common Stock by reason of any stock dividend, stock split,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration shall be issued subject to (i) the same vesting
requirements applicable to the Participant’s unvested shares of Common Stock and
(ii) such escrow arrangements as the Plan Administrator shall deem appropriate.
      4. The Participant shall have full shareholder rights with respect to any
shares of Common Stock issued to the Participant under the Stock Issuance
Program, whether or not the Participant’s interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any regular cash dividends paid on such shares. The Participant shall
not have any shareholder rights with respect to the shares of Common Stock
subject to a restricted stock unit or share right award until that award vests
and the shares of Common Stock are actually issued thereunder. However,
dividend-equivalent units may be paid or credited, either in cash or in actual
or phantom shares of Common Stock, on outstanding restricted stock unit or share
right awards, subject to such terms and conditions as the Plan Administrator may
deem appropriate.
      5. Should the Participant cease to remain in Service while holding one or
more unvested shares of Common Stock issued under the Stock Issuance Program or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further shareholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash, cash equivalent or otherwise, the Corporation shall repay to the
Participant the same amount and form of consideration as the Participant paid
for the surrendered shares.
      6. The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock that would otherwise
occur upon the cessation of the Participant’s Service or the non-attainment of
the performance objectives applicable to those shares. Any such waiver shall
result in the immediate vesting of the Participant’s interest in the shares of
Common Stock as to which the waiver applies. Such waiver may be effected at any
time, whether before or after the Participant’s cessation of Service or the
attainment or non-attainment of the applicable performance objectives. However,
no vesting requirements tied to the attainment of performance objectives may be
waived with respect to shares that were intended at the time of issuance to
qualify as performance-based compensation under Code Section 162(m), except in
the event of the Participant’s Involuntary Termination or as otherwise provided
in Section II.E of this Article Three.
      7. Outstanding share right awards or restricted stock units under the
Stock Issuance Program shall automatically terminate, and no shares of Common
Stock shall actually be issued in satisfaction of those awards or units, if the
performance goals or Service requirements established for such awards or units
are not attained or satisfied. The Plan Administrator, however, shall have the
discretionary authority to issue vested shares of Common Stock under one or more
outstanding share right awards or restricted stock units as to which the
designated performance goals or Service requirements have not been attained or
satisfied. However, no vesting requirements tied to the attainment of
performance goals may be waived with respect to awards or units which were at
the time of grant intended to qualify as performance-based compensation under
Code Section 162(m), except in the event of the Participant’s Involuntary
Termination or as otherwise provided in Section II.E of this Article Three.

11



--------------------------------------------------------------------------------



 





II. Change in Control/ Hostile Take-Over

      A. All of the Corporation’s outstanding repurchase rights under the Stock
Issuance Program shall terminate automatically, and all the shares of Common
Stock subject to those terminated rights shall immediately vest in full, in the
event of any Change in Control, except to the extent (i) those repurchase rights
are to be assigned to the successor corporation (or parent thereof) or otherwise
continued in full force and effect pursuant to the express terms of the Change
in Control transaction or (ii) such accelerated vesting is precluded by other
limitations imposed in the Stock Issuance Agreement.
      B. Each outstanding Award under the Stock Issuance Program that is assumed
in connection with a Change in Control or otherwise continued in effect shall be
adjusted immediately after the consummation of that Change in Control to apply
to the number and class of securities into which the shares of Common Stock
subject to the Award immediately prior to the Change in Control would have been
converted in consummation of such Change in Control had those shares actually
been outstanding at that time, and appropriate adjustments shall also be made to
the cash consideration (if any) payable per share thereunder, provided the
aggregate amount of such consideration shall remain the same. If any such Award
is not so assumed or otherwise continued in effect or replaced with a cash
retention program which preserves the Fair Market Value of the shares underlying
the Award at the time of the Change in Control and provides for the subsequent
payout of that value in accordance with the vesting schedule in effect for the
Award at the time of such Change in Control, such Award shall vest, and the
shares of Common Stock subject to that Award shall be issued as fully-vested
shares, immediately prior to the consummation of the Change in Control.
      C. The Plan Administrator shall have the discretionary authority to
structure one or more unvested Awards under the Stock Issuance Program so that
the shares of Common Stock subject to those Awards shall automatically vest (or
vest and become issuable) in whole or in part immediately upon the occurrence of
a Change in Control or upon the subsequent termination of the Participant’s
Service by reason of an Involuntary Termination within a designated period (not
to exceed eighteen (18) months) following the effective date of that Change in
Control transaction.
      D. The Plan Administrator shall also have the discretionary authority to
structure one or more unvested Awards under the Stock Issuance Program so that
the shares of Common Stock subject to those Awards shall automatically vest (or
vest and become issuable) in whole or in part immediately upon the occurrence of
a Hostile Take-Over or upon the subsequent termination of the Participant’s
Service by reason of an Involuntary Termination within a designated period (not
to exceed eighteen (18) months) following the effective date of that Hostile
Take-Over.
      E. The Plan Administrator’s authority under Paragraphs C and D of this
Section II shall also extend to any Award intended to qualify as
performance-based compensation under Code Section 162(m), even though the
automatic vesting of those Awards pursuant to Paragraph C or D of this
Section II may result in their loss of performance-based status under Code
Section 162(m).

12



--------------------------------------------------------------------------------



 



ARTICLE FOUR
DIRECTOR AUTOMATIC GRANT PROGRAM


I. Terms

      This Article Four of the Plan has been amended and restated effective as
of February 24, 2006, subject to shareholder approval at the 2006 Annual Meeting
of Shareholders. All options and restricted stock units outstanding under the
Director Automatic Grant Program on February 24, 2006 shall continue in full
force and effect in accordance with the existing terms of the agreements
evidencing those options and restricted stock units, and no change in this
amended and restated Article Four shall affect those options or restricted stock
units. In the event the shareholders do not approve the restated provisions of
this Article Four at the 2006 Annual Meeting of Shareholders, the provisions of
Article Four as in effect immediately prior to this amendment and restatement
shall remain in full force and effect.
      A. Grant Dates. Grants under this amended and restated Article Four shall
be made on the dates specified below:


        1. On the date of each annual meeting of shareholders, beginning with
the 2006 Annual Meeting of Shareholders, each individual who is to continue to
serve as an Eligible Director, whether or not that individual is standing for
re-election to the Board at that particular annual meeting of shareholders,
shall automatically be granted a Non-Statutory Option to purchase 10,000 shares
of Common Stock and restricted stock units covering 5,000 shares of Common
Stock. There shall be no limit on the number of such annual option grants and
restricted stock unit awards any one Eligible Director may receive over his or
her period of Board service, and Eligible Directors who have previously been in
the employ of the Corporation (or any Parent or Subsidiary) shall be eligible to
receive one or more such annual option grants and restricted stock unit awards
over their period of Board service.           2. Each individual who is first
elected or appointed as an Eligible Director at any time on or after
February 24, 2006, other than at an annual meeting of shareholders, shall, on
the date he or she commences Service as an Eligible Director, automatically be
granted the following Awards, provided such individual has not previously been
in the employ of the Corporation (or any Parent or Subsidiary):



        (i) a Non-Statutory Option to purchase that number of shares of Common
Stock determined by multiplying the normal 10,000-share automatic annual option
grant by a fraction the numerator of which is the number of months (including
any partial month, expressed as a fraction) that will elapse between the date he
or she commenced Service as an Eligible Director and the first May 5th next
succeeding such Service commencement date and the denominator of which is
12 months; and           (ii) a restricted stock unit award covering the number
of shares of Common Stock determined by multiplying the normal 5,000-share
automatic annual restricted stock unit award by a fraction the numerator of
which is the number of months (including any partial month, expressed as a
fraction) that will elapse between the date he or she commenced Service as an
Eligible Director and the first May 5th next succeeding such Service
commencement date and the denominator of which is 12 months.

      B. Exercise Price.
      1. The exercise price per share for each option granted under this
Article Four shall be equal to one hundred percent (100%) of the Fair Market
Value per share of Common Stock on the option grant date.
      2. The exercise price shall be payable in one or more of the alternative
forms authorized under the Discretionary Grant Program. Except to the extent the
sale and remittance procedure specified thereunder is utilized, payment of the
exercise price for the purchased shares must be made on the Exercise Date.
      C. Option Term. Each option granted under this Article Four shall have a
term of ten (10) years measured from the option grant date.
      D. Exercise and Vesting of Options. Each option granted under this
Article Four shall be immediately exercisable for any or all of the option
shares. However, any unvested shares purchased under the option shall be subject
to repurchase by the Corporation, at the exercise price paid per share, upon the
Optionee’s cessation of Board service prior to vesting in those shares. The
shares subject to each grant shall vest, and the Corporation’s repurchase right
shall lapse,

13



--------------------------------------------------------------------------------



 



in a series of one or more successive equal quarterly installments over the
period measured from the date of the option grant. The quarterly vesting dates
shall be the 5th day of February, May, August and November each year, with the
first such quarterly vesting date to be at least thirty (30) days after the date
of the option grant and the final vesting date to be the earlier of (i) the last
quarterly vesting date determined for such option in accordance with the
foregoing specified dates or (ii) the day immediately preceding the date of the
first annual meeting of shareholders following the grant date of such option.
The Optionee shall not vest in any additional shares subject to such option
following his or her cessation of service as a Board member; provided, however,
that should such cessation of Board service occur by reason of the Optionee’s
death or Permanent Disability, all the shares purchased or purchasable under
that option shall immediately vest.
      E. Vesting of Restricted Stock Units and Issuance of Shares. Each
restricted stock unit award shall vest in a series of one or more successive
equal quarterly installments over the period measured from the date of such
award. The quarterly vesting dates shall be the 5th day of February, May, August
and November each year, with the first such quarterly vesting date to be at
least thirty (30) days after the date of the award and the final vesting date to
be the earlier of (i) the last quarterly vesting date determined for such award
in accordance with the foregoing specified dates or (ii) the day immediately
preceding the date of the first annual meeting of shareholders following the
date of such award. The Board member shall not vest in any additional restricted
stock units following his or her cessation of service as a Board member;
provided, however, that each restricted stock unit award held by an Eligible
Director under the Director Automatic Grant Program will immediately vest in
full upon his or her cessation of Board service by reason of death or Permanent
Disability. As the restricted stock units under the Director Automatic Grant
Program vest in one or more installments, the shares of Common Stock underlying
those vested units shall be promptly issued.
      F. Limited Transferability of Options. Each option granted under the
Director Automatic Grant Program may be assigned in whole or in part during the
Optionee’s lifetime to one or more Family Members of the Optionee or to a trust
established exclusively for Optionee and/or for one or more such Family Members,
to the extent such assignment is in connection with the Optionee’s estate plan
or pursuant to a domestic relations order. The assigned portion may only be
exercised by the person or persons who acquire a proprietary interest in the
option pursuant to the assignment. The terms applicable to the assigned portion
shall be the same as those in effect for the option immediately prior to such
assignment and shall be set forth in such documents issued to the assignee as
the Plan Administrator may deem appropriate. The Optionee may also designate one
or more persons as the beneficiary or beneficiaries of his or her outstanding
options under this Article Four, and those options shall, in accordance with
such designation, automatically be transferred to such beneficiary or
beneficiaries upon the Optionee’s death while holding those options. Such
beneficiary or beneficiaries shall take the transferred options subject to all
the terms and conditions of the applicable agreement evidencing each such
transferred option, including (without limitation) the limited time period
during which the option may be exercised following the Optionee’s death.
      G. Termination of Board Service. The following provisions shall govern the
exercise of any outstanding options under the Director Automatic Grant Program
held by the Optionee at the time the Optionee ceases to serve as a Board member:


        (i) The Optionee (or, in the event of Optionee’s death, the personal
representative of the Optionee’s estate or the person or persons to whom the
option is transferred pursuant to the Optionee’s will or the laws of inheritance
or the designated beneficiary or beneficiaries of such option) shall have a
twelve (12)-month period following the date of such cessation of Board service
in which to exercise each such option.           (ii) During the twelve
(12)-month exercise period, the option may not be exercised in the aggregate for
more than the number of vested shares of Common Stock for which the option is
exercisable at the time of the Optionee’s cessation of Board service.          
(iii) Should the Optionee cease to serve as a Board member by reason of death or
Permanent Disability, all shares at the time subject to the option shall
immediately vest so that such option may, during the twelve (12)-month exercise
period following such cessation of Board service, be exercised for all or any
portion of those shares as fully-vested shares of Common Stock.          
(iv) In no event shall the option remain exercisable after the expiration of its
term. Upon the expiration of the twelve (12)-month exercise period or (if
earlier) upon the expiration of the option term, the option shall terminate and
cease to be outstanding for any vested shares for which the option has not been
exercised. However, the option shall, immediately upon the Optionee’s cessation
of Board service for any reason other than death or

14



--------------------------------------------------------------------------------



 



  Permanent Disability, terminate and cease to be outstanding to the extent the
option is not otherwise at that time exercisable for vested shares.



II. Change in Control/ Hostile Take-Over

      A. In the event of any Change in Control while the Eligible Director
remains a Board member, the following provisions shall apply:


        (i) The shares of Common Stock at the time subject to each outstanding
option held by such Eligible Director under the Director Automatic Grant Program
but not otherwise vested shall automatically vest in full so that each such
option shall, immediately prior to the effective date of the Change in Control,
become exercisable for all the option shares as fully-vested shares of Common
Stock and may be exercised for any or all of those vested shares. Immediately
following the consummation of the Change in Control, each automatic option grant
shall terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in full force
and effect pursuant to the express terms of the Change in Control transaction.  
        (ii) The shares of Common Stock which are at the time of such Change in
Control subject to any outstanding restricted stock units awarded to such
Director under the Director Automatic Grant Program shall, immediately prior to
the effective date of the Change in Control, vest in full and be issued to such
individual as soon as administratively practicable thereafter, but in no event
later than fifteen (15) business days.

      B. In the event of a Hostile Take-Over while the Eligible Director remains
a Board member, the following provisions shall apply:


        (i) The shares of Common Stock at the time subject to each option
outstanding option held by such Eligible Director under the Director Automatic
Grant Program but not otherwise vested shall automatically vest in full so that
each such option shall, immediately prior to the effective date of the Hostile
Take-Over, become exercisable for all the option shares as fully-vested shares
of Common Stock and may be exercised for any or all of those vested shares. Each
such option shall remain exercisable for such fully-vested option shares until
the expiration or sooner termination of the option term or the surrender of the
option in connection with that Hostile Take-Over.           (ii) The shares of
Common Stock which are at the time of such Hostile Take-Over subject to any
outstanding restricted stock units awarded to such Eligible Director under the
Director Automatic Grant Program shall, immediately prior to the effective date
of the Hostile Take-Over, vest in full and be issued to such individual as soon
as administratively practicable thereafter, but in no event later than fifteen
(15) business days.

      C. All outstanding repurchase rights under the Director Automatic Grant
Program shall automatically terminate, and the shares of Common Stock subject to
those terminated rights shall immediately vest in full, in the event of any
Change in Control or Hostile Take-Over.
      D. Upon the occurrence of a Hostile Take-Over, the Eligible Director shall
have a thirty (30)-day period in which to surrender to the Corporation each of
his or her outstanding option grants under the Director Automatic Grant Program.
Such Eligible Director shall in return be entitled to a cash distribution from
the Corporation in an amount equal to the excess of (i) the Take-Over Price of
the shares of Common Stock at the time subject to each surrendered option
(whether or not the Eligible Director is otherwise at the time vested in those
shares) over (ii) the aggregate exercise price payable for such shares. Such
cash distribution shall be paid within five (5) days following the surrender of
the option to the Corporation. No approval or consent of the Board or any Plan
Administrator shall be required at the time of the actual option surrender and
cash distribution.

15



--------------------------------------------------------------------------------



 



      E. Each option that is assumed in connection with a Change in Control or
otherwise continued in full force and effect shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities that would have been issuable to the Optionee in consummation of such
Change in Control had the option been exercised immediately prior to such Change
in Control. Appropriate adjustments shall also be made to the exercise price
payable per share under each outstanding option, provided the aggregate exercise
price payable for such securities shall remain the same. To the extent the
actual holders of the Corporation’s outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control
transaction, the successor corporation may, in connection with the assumption of
the outstanding options under the Director Automatic Grant Program, substitute
one or more shares of its own common stock with a fair market value equivalent
to the cash consideration paid per share of Common Stock in such Change in
Control transaction.
      F. The existence of outstanding Awards under the Director Automatic Grant
Program shall in no way affect the right of the Corporation to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.


III. Remaining Terms

      The remaining terms of each option granted under the Director Automatic
Grant Program shall be the same as the terms in effect for option grants made
under the Discretionary Grant Program.

16



--------------------------------------------------------------------------------



 



ARTICLE FIVE
MISCELLANEOUS


I. Tax Withholding

      A. The Corporation’s obligation to deliver shares of Common Stock upon the
issuance, exercise or vesting of Awards under the Plan shall be subject to the
satisfaction of all applicable federal, state and local income and employment
tax withholding requirements.
      B. The Plan Administrator may, in its discretion, provide any or all
Optionees or Participants to whom Awards are made under the Plan (other than the
Awards made under the Director Automatic Grant Program) with the right to
utilize either or both of the following methods to satisfy all or part of the
Withholding Taxes to which those holders may become subject in connection with
the issuance, exercise or vesting of those Awards.


        Stock Withholding: The election to have the Corporation withhold, from
the shares of Common Stock otherwise issuable upon the issuance, exercise or
vesting of those Awards a portion of those shares with an aggregate Fair Market
Value equal to the percentage of the Withholding Taxes (not to exceed one
hundred percent (100%)) designated by the Optionee or Participant and make a
cash payment equal to such Fair Market Value directly to the appropriate taxing
authorities on such individual’s behalf. The shares of Common Stock so withheld
shall not reduce the number of shares of Common Stock authorized for issuance
under the Plan.           Stock Delivery: The election to deliver to the
Corporation, at the time the Award is issued, exercised or vests, one or more
shares of Common Stock previously acquired by such the Optionee or Participant
(other than in connection with the issuance, exercise or vesting triggering the
Withholding Taxes) with an aggregate Fair Market Value equal to the percentage
of the Withholding Taxes (not to exceed one hundred percent (100%)) designated
by such holder. The shares of Common Stock so delivered shall not be added to
the shares of Common Stock authorized for issuance under the Plan.



II. Share Escrow/ Legends

      Unvested shares issued under the Plan may, in the Plan Administrator’s
discretion, be held in escrow by the Corporation until the Participant’s
interest in such shares vests or may be issued directly to the Participant with
restrictive legends on the certificates evidencing those unvested shares.


III. Effective Date and Term of the Plan

      A. The Plan became effective immediately on the Plan Effective Date.
Awards may be granted under the Discretionary Grant Program, the Stock Issuance
Program and the Director Automatic Grant Program at any time on or after the
Plan Effective Date.
      B. The Plan shall serve as the successor to the Predecessor Plans, and no
further option grants or direct stock issuances shall be made under the
Predecessor Plans after April 16, 1998. All options outstanding under the
Predecessor Plans on April 16, 1998 were incorporated into the Plan at that time
and are treated as outstanding options under the Plan. However, each outstanding
option so incorporated shall continue to be governed solely by the terms of the
documents evidencing such option, and no provision of the Plan shall be deemed
to affect or otherwise modify the rights or obligations of the holders of such
incorporated options with respect to their acquisition of shares of Common
Stock.
      C. One or more provisions of the Plan, including (without limitation) the
option/vesting acceleration provisions of Article Two relating to Changes in
Control and Hostile Take-Overs, may, in the Plan Administrator’s discretion, be
extended to one or more options incorporated from the Predecessor Plans that do
not otherwise contain such provisions.
      D. The Plan was amended and restated by the Board on February 24, 2006
(the “2006 Restatement”), subject to shareholder approval at the 2006 Annual
Meeting of Shareholders, to (i) restructure the Director Automatic Grant Program
in effect for new and continuing Eligible Directors to revise the number of
shares of Common Stock subject to the combined stock option grant and restricted
stock unit award made to each continuing Eligible Director, provide for a
pro-rated annual grant of options and restricted stock units for Eligible
Directors who first commence Service as such on a date that is not the day of an
annual meeting of shareholders, and eliminate the automatic four-year renewal
grants for continuing Board members and (ii) allow for certain adjustments to be
made to any cash flow performance goals established under the Stock Issuance
Program. The revisions to the Director Automatic Grant Program and Stock

17



--------------------------------------------------------------------------------



 



Issuance Program shall not become effective unless the shareholders approve the
2006 Restatement at the 2006 Annual Meeting of Shareholders. Should shareholder
approval not be obtained at the 2006 Annual Meeting of Shareholders, the
proposed revisions to the Director Automatic Grant and Stock Issuance Programs
will not be implemented. The Plan will, however, continue in effect, and Awards
will continue to be made under the Plan until all the shares available for
issuance under the Plan have been issued pursuant to Awards made under the Plan.
In addition, the Director Automatic Option Grant Program for Eligible Directors
will continue in effect in accordance with the provisions of that program as
they existed immediately prior to the February 24, 2006 revisions.
      E. The Plan shall terminate upon the earliest to occur of (i) February 28,
2014, (ii) the date on which all shares available for issuance under the Plan
shall have been issued as fully-vested shares or (iii) the termination of all
outstanding Awards in connection with a Change in Control. Should the Plan
terminate February 28, 2014, all Awards outstanding at that time shall continue
to have force and effect in accordance with the provisions of the documents
evidencing such Awards.


IV. Amendment of the Plan

      A. The Board shall have complete and exclusive power and authority to
amend or modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
Awards at the time outstanding under the Plan unless the Optionee or the
Participant consents to such amendment or modification. In addition, shareholder
approval will be required for any amendment to the Plan that (i) materially
increases the number of shares of Common Stock available for issuance under the
Plan, (ii) materially expands the class of individuals eligible to receive
option grants or other awards under the Plan, (iii) materially increases the
benefits accruing to the Optionees and Participants under the Plan or materially
reduces the price at which shares of Common Stock may be issued or purchased
under the Plan, (iv) materially extends the term of the Plan or (v) expands the
types of awards available for issuance under the Plan.
      B. Awards may be made under the Plan that involve shares of Common Stock
in excess of the number of shares then available for issuance under the Plan,
provided no shares shall actually be issued pursuant to those Awards until the
number of shares of Common Stock available for issuance under the Plan is
sufficiently increased either by (1) the automatic annual share increase
provisions of Section V.B. of Article One or (2) shareholder approval of an
amendment of the Plan sufficiently increasing the share reserve. If shareholder
approval is required and is not obtained within twelve (12) months after the
date of the first such excess Award, then all Awards made on the basis of such
excess shares shall terminate and cease to be outstanding.


V. Use of Proceeds

      Any cash proceeds received by the Corporation from the sale of shares of
Common Stock under the Plan shall be used for general corporate purposes.


VI. Regulatory Approvals

      A. The implementation of the Plan, the grant of any Award and the issuance
of shares of Common Stock in connection with the issuance, exercise or vesting
of any Award made under the Plan shall be subject to the Corporation’s
procurement of all approvals and permits required by regulatory authorities
having jurisdiction over the Plan, the Awards made under the Plan and the shares
of Common Stock issuable pursuant to those Awards.
      B. No shares of Common Stock or other assets shall be issued or delivered
under the Plan unless and until there shall have been compliance with all
applicable requirements of Federal and state securities laws, including the
filing and effectiveness of the Form S-8 registration statement for the shares
of Common Stock issuable under the Plan, and all applicable listing requirements
of any stock exchange (or the NASDAQ National Market®, if applicable) on which
Common Stock is then listed for trading.


VII. No Employment/ Service Rights

      Nothing in the Plan shall confer upon the Optionee or the Participant any
right to continue in Service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Corporation (or any
Parent or Subsidiary employing or retaining such person) or of the Optionee or
the Participant, which rights are hereby expressly reserved by each, to
terminate such person’s Service at any time for any reason, with or without
cause.

18



--------------------------------------------------------------------------------



 



APPENDIX
      The following definitions shall be in effect under the Plan:


        A. Award shall mean any of the following stock or stock-based awards
authorized for issuance or grant under the Plan: stock option, stock
appreciation right, direct stock issuance, restricted stock or restricted stock
unit award or other stock-based award.           B. Board shall mean the
Corporation’s Board of Directors.           C. Change in Control shall mean a
change in ownership or control of the Corporation effected through any of the
following transactions:



        (i) a shareholder-approved merger or consolidation in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction, or           (ii) a shareholder-approved sale, transfer or other
disposition of all or substantially all of the Corporation’s assets in complete
liquidation or dissolution of the Corporation, or           (iii) the
acquisition, directly or indirectly by any person or related group of persons
(other than the Corporation or a person that directly or indirectly controls, is
controlled by, or is under common control with, the Corporation), of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended (the “1934 Act”)) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Corporation’s shareholders.



        D. Code shall mean the Internal Revenue Code of 1986, as amended.    
      E. Common Stock shall mean the Corporation’s Class A Common Stock.    
      F. Corporation shall mean Broadcom Corporation, a California corporation,
and any corporate successor to all or substantially all of the assets or voting
stock of Broadcom Corporation that shall by appropriate action adopt the Plan.  
        G. Director Automatic Grant Program shall mean the director automatic
grant program in effect under Article Four of the Plan for the Eligible
Directors.           H. Discretionary Grant Program shall mean the discretionary
grant program in effect under Article Two of the Plan pursuant to which stock
options and stock appreciation rights may be granted to one or more eligible
individuals.           I. Eligible Director shall mean a Board member who is
not, at the time of such determination, an employee of the Corporation (or any
Parent or Subsidiary) and who is accordingly eligible to participate in the
Director Automatic Grant Program in accordance with the eligibility provisions
of Articles One and Four.           J. Employee shall mean an individual who is
in the employ of the Corporation (or any Parent or Subsidiary), subject to the
control and direction of the employer entity as to both the work to be performed
and the manner and method of performance.           K. Exercise Date shall mean
the date on which the Corporation shall have received written notice of the
option exercise.           L. Fair Market Value per share of Common Stock on any
relevant date shall be determined in accordance with the following provisions:



        (i) If the Common Stock is at the time traded on the NASDAQ National
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock at the close of regular hours trading (i.e., before after- hours
trading begins) on the NASDAQ National Market on the date in question, as such
price is reported by the National Association of Securities Dealers. If there is
no closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.

19



--------------------------------------------------------------------------------



 





        (ii) If the Common Stock is at the time listed on any Stock Exchange,
then the Fair Market Value shall be the closing selling price per share of
Common Stock at the close of regular hours trading (i.e., before after-hours
trading begins) on the date in question on the Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.



        M. Family Member means, with respect to a particular Optionee or
Participant, any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, bother-in-law or sister-in-law.          
N. Hostile Take-Over shall mean either of the following events effecting a
change in control or ownership of the Corporation:



        (i) the acquisition, directly or indirectly, by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation) of beneficial ownership (within the meaning of Rule 13d-3 of the
1934 Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation’s outstanding securities pursuant to a
tender or exchange offer made directly to the Corporation’s shareholders that
the Board does not recommend such shareholders to accept, or           (ii) a
change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
composed of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.



        O. Incentive Option shall mean an option that satisfies the requirements
of Code Section 422.           P. Involuntary Termination shall mean the
termination of the Service of any individual that occurs by reason of:



        (i) such individual’s involuntary dismissal or discharge by the
Corporation for reasons other than Misconduct, or           (ii) such
individual’s voluntary resignation following (A) a change in his or her position
with the Corporation that materially reduces his or her duties and
responsibilities or the level of management to which he or she reports, (B) a
reduction in his or her level of compensation (including base salary, fringe
benefits and target bonus under any corporate-performance based bonus or
incentive programs) by more than fifteen percent (15%) or (C) a relocation of
such individual’s place of employment by more than fifty (50) miles, provided
and only if such change, reduction or relocation is effected by the Corporation
without the individual’s consent.



        Q. Misconduct shall mean the commission of any act of fraud,
embezzlement or dishonesty by the Optionee or Participant, any unauthorized use
or disclosure by such person of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or any other intentional misconduct
by such person adversely affecting the business or affairs of the Corporation
(or any Parent or Subsidiary) in a material manner. The foregoing definition
shall not in any way preclude or restrict the right of the Corporation (or any
Parent or Subsidiary) to discharge or dismiss any Optionee, Participant or other
person in the Service of the Corporation (or any Parent or Subsidiary) for any
other acts or omissions, but such other acts or omissions shall not be deemed,
for purposes of the Plan, to constitute grounds for termination for Misconduct.
          R. 1934 Act shall mean the Securities Exchange Act of 1934, as
amended.           S. Non-Statutory Option shall mean an option not intended to
satisfy the requirements of Code Section 422.           T. Optionee shall mean
any person to whom an option is granted under the Discretionary Grant or
Director Automatic Grant Program.

20



--------------------------------------------------------------------------------



 





        U. Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.           V. Participant shall mean any person who is issued
shares of Common Stock or restricted stock units or other stock-based awards
under the Stock Issuance Program, and any person who is issued restricted stock
units under the Director Automatic Grant Program.           W. Permanent
Disability or Permanently Disabled shall mean the inability of the Optionee or
the Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment expected to result in death
or to be of continuous duration of twelve (12) months or more. However, solely
for purposes of the Director Automatic Grant Program, Permanent Disability or
Permanently Disabled shall mean the inability of the Eligible Director to
perform his or her usual duties as a Board member by reason of any medically
determinable physical or mental impairment expected to result in death or to be
of continuous duration of twelve (12) months or more.           X. Plan shall
mean the Corporation’s 1998 Stock Incentive Plan, as set forth in this document.
          Y. Plan Administrator shall mean the particular entity, whether the
Primary Committee, the Board or a Secondary Committee, which is authorized to
administer the Discretionary Grant and Stock Issuance Programs with respect to
one or more classes of eligible persons, to the extent such entity is carrying
out its administrative functions under those programs with respect to the
persons then subject to its jurisdiction.           Z. Plan Effective Date shall
mean February 3, 1998.           AA. Predecessor Plans shall collectively mean
the Corporation’s 1994 Amended and Restated Stock Option Plan and the Special
Stock Option Plan, as in effect immediately prior to the Plan Effective Date
hereunder.           BB. Primary Committee shall mean the committee of two
(2) or more Eligible Directors appointed by the Board to administer the
Discretionary Grant and Stock Issuance Programs with respect to Section 16
Insiders.           CC. Secondary Committee shall mean a committee of two or
more Board members appointed by the Board to administer the Discretionary Grant
and Stock Issuance Programs with respect to one or more classes of eligible
persons other than Section 16 Insiders.           DD. Section 16 Insider shall
mean an officer or director of the Corporation subject to the short-swing profit
liability provisions of Section 16 of the 1934 Act.           EE. Service shall
mean the performance of services for the Corporation (or any Parent or
Subsidiary) by a person in the capacity of an Employee, an Eligible Director or
a consultant or independent advisor, except to the extent otherwise specifically
provided in the documents evidencing the Award made to such person. For purposes
of the Plan, an Optionee or Participant shall be deemed to cease Service
immediately upon the occurrence of the either of the following events: (i) the
Optionee or Participant no longer performs services in any of the foregoing
capacities for the Corporation or any Parent or Subsidiary or (ii) the entity
for which the Optionee or Participant is performing such services ceases to
remain a Parent or Subsidiary of the Corporation, even though the Optionee or
Participant may subsequently continue to perform services for that entity.    
      FF. Stock Exchange shall mean either the American Stock Exchange or the
New York Stock Exchange.           GG. Stock Issuance Agreement shall mean the
agreement entered into by the Corporation and the Participant at the time of
issuance of shares of Common Stock under the Stock Issuance Program.          
HH. Stock Issuance Program shall mean the stock issuance program in effect under
Article Three of the Plan.           II. Subsidiary shall mean any corporation
(other than the Corporation) in an unbroken chain of corporations beginning with
the Corporation, provided each corporation (other than the last corporation) in
the unbroken chain owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

21



--------------------------------------------------------------------------------



 





        JJ. Take-Over Price shall mean the greater of (i) the Fair Market Value
per share of Common Stock on the date the option is surrendered to the
Corporation in connection with a Hostile Take-Over or, if applicable, (ii) the
highest reported price per share of Common Stock paid by the tender offeror in
effecting such Hostile Take-Over through the acquisition of such Common Stock.
However, if the surrendered option is an Incentive Option, the Take-Over Price
shall not exceed the clause (i) price per share.           KK. 10% Shareholder
shall mean the owner of stock (as determined under Code Section 424(d))
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Corporation (or any Parent or Subsidiary).          
LL. Withholding Taxes shall mean the federal, state and local income and
employment taxes to which the Optionee or Participant may become subject in
connection with the issuance, exercise or vesting of the Award made to him or
her under the Plan.

22